DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claims 16-20 recites, means for dividing, means for pre-processing and means for transmitting with linking word “for” and are not modified by sufficient structure, material, or acts for performing the claimed function. 
The support for these means are available at specification Page 8 Lines 5-15 that the means are executed by a hardware/processor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. ( US patent Publication: 20020141614, “Lin”).

Regarding claim 1, Lin teaches, A display control device  (Fig. 1 all elements except display device 16) for a display device, the display control device comprising:
an image pre-processor (element 20, scalable video decoder 20)  configured to divide, based on an identification of a gaze region in a screen of the display device, an original image into a target area corresponding to the gaze region and a non-target area other than the target area,  ( Scalable video decoder receives eye gaze information and based on eye gaze information it divides input images into two parts: gaze region and non-target area (surrounding area). …….. “([0029]……….…The eye-gaze tracking module 14 extracts the eye-gaze direction line 24 information and determines an intersection point 28 where the….[0029] eye-gaze direction line 24 intersects with the display screen 18 (FIGS. 1, 2 and 3).” The scalable video decoder 20 receives the intersection point 28 data from the eye-gaze tracking module 14 through the conduit 30.” The scalable video decoder 20 receives the intersection point 28 data from the eye-gaze tracking module 14 through the conduit 30.  The scalable video decoder 20 receives an encoded video stream 32 from an encoded video source 34.  The encoded video source 34 may be any suitable source (e.g., digital versatile disk, high definition TV broadcast, internet, tape recorder, computer system, etc.).  The encoded video stream 32 is carried from the encoded video source 34 through the conduit 36 to the scalable video decoder 20.  The encoded video stream 32 may use any suitable video 
international Telecommunication Union compression standard. “ 
“[0030] The scalable video decoder 20 generates a first set of "foveal" vision 
or higher resolution data 38 and a second set of "peripheral" vision or lower resolution data 40.”)
the image pre-processor being further configured to perform pre-processing on the non-target area, the pre-processing comprising reducing a resolution of the non-target area; (Paragraph [0030 discloses non-target area or peripheral area to be of lower resolution…………..”[0030] The scalable video decoder 20 generates a first set of "foveal" vision or higher resolution data 38 and a second set of "peripheral" vision or lower resolution data 40.”) and
a communication interface ( Part of  scalable video decoder 20) configured to transmit the target area and the pre-processed non-target area to the display device for display at the gaze region and a region other than the gaze region in the screen, respectively. (Lin {0039 discloses the scalable video decoder sends the preprocessed data to the display device for display………“[0030]….The first set of higher resolution data 38 and the second set of lower resolution data 40 are sent through the conduit 42 to the display device 16.”) 

Regarding claim 6, Lin teaches, A display system (Fig. 1) comprising:
a display device; ( Fig. 1 display device 16) and


Claim 11 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 1 and therefore claim 11 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 16,  A display control device ( Fig. 1 except display device 16) for use with a display device ( display device 16), comprising:
Means (video source decoder 20)  for dividing, based on an identification of a gaze region in a screen of the display device, an original image into a target area corresponding to the gaze region and a non-target area other than the target area; ( Scalable video decoder receives eye gaze information and based on eye gaze information it divides input images into two parts: gaze region and non-target area (surrounding area). …….. “([0029]……….…The eye-gaze tracking module 14 extracts the eye-gaze direction line 24 information and determines an intersection point 28 where the….[0029] eye-gaze direction line 24 intersects with the display screen 18 (FIGS. 1, 2 and 3).” The scalable video decoder 20 receives the intersection point 28 data from the eye-gaze tracking module 14 through the conduit 30.” The scalable video decoder 20 receives the intersection point 28 data from the eye-gaze tracking module 14 through the conduit 30.  The scalable video decoder 20 receives an encoded video stream 32 from an encoded video source 34.  The encoded video source 34 may be any suitable source (e.g., digital versatile disk, high definition TV broadcast, internet, 
“[0030] The scalable video decoder 20 generates a first set of "foveal" vision 
or higher resolution data 38 and a second set of "peripheral" vision or lower resolution data 40.”)
means (video decoder 20) for pre-processing the non-target area, the pre-processing comprising reducing a resolution of the non-target area; Paragraph [0030 discloses non-target area or peripheral area to be of lower resolution…………..”[0030] The scalable video decoder 20 generates a first set of "foveal" vision or higher resolution data 38 and a second set of "peripheral" vision or lower resolution data 40.”) and
means (video decoder) for transmitting the target area and the preprocessed non-target area to the display device for display at the gaze region and a region other than the gaze region in the screen, respectively. (Lin {0039 discloses the scalable video decoder sends the preprocessed data to the display device for display………“[0030]….The first set of higher resolution data 38 and the second set of lower resolution data 40 are sent through the conduit 42 to the display device 16.”) 



Regarding claims 2, 7, 12 and 17, Lin teaches,  a gaze tracker configured to identify the gaze region in the screen of the display device and provide the identification to the image pre-processor. ([0029]……….…The eye-gaze tracking module 14 extracts the eye-gaze direction line 24 information and determines an intersection point 28 where the….[0029] eye-gaze direction line 24 intersects with the display screen 18 (FIGS. 1, 2 and 3).” The scalable video decoder 20 receives the intersection point 28 data from the eye-gaze tracking module 14 through the conduit 30.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wu et al. (US patent Publication: 2018/0366075, “Wu”).

Regarding claims 3, 8, 13 and 18, Lin doesn’t expressly teach, wherein the display device comprises a pixel array arranged in a pattern for sub-pixel rendering, and wherein the display control device further comprises an image Tenderer configured to 
Wu teaches, wherein the display device comprises a pixel array arranged in a pattern for sub-pixel rendering, and wherein the display control device further comprises an image renderer configured to perform the sub-pixel rendering on at least the target area such that the sub-pixel rendered target area can be displayed at the gaze region with an apparent resolution higher than a physical resolution of the display device. ({0032] discloses a display device whose pixel area has sub-pixels are rendered at higher resolution corresponding to  gaze area,……………… “[0032] With the sub-pixel rendering method mentioned above, the pixel array of the original image and the pixel array of the display device are processed, and contribution of all sub-pixels of the original image located in the predetermined region around sub-pixels in the display device to the sub-pixels in the display device is considered, such that a high-resolution display effect is achieved by a low-resolution display device. “
Lin and Wu are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin to have included the display device to have a pixel array arranged in a pattern for sub-pixel rendering, and wherein the display control device further comprises an image renderer configured to perform the sub-pixel rendering on at least the target area such that the sub-pixel rendered target area can be displayed at the gaze region with an apparent resolution higher than a physical resolution of the display device as taught by Wu.
-resolution display effect is achieved by a low-resolution display device. Moreover, the sub-pixel rendering method is simple and easy to implement, requires a few hardware resources, and software operates quickly. 

Claims 4-5, 9-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sedan et al. (US patent Publication: 2014/0341450, “Sedan”).
Regarding claim 4, 9, 14 and 19, Lin teaches,   at least one of the target area or the pre-processed non-target area as shown in claim 1 but doesn’t teach, an image formatter configured to perform formatting on at least one of the target area or the pre-processed non-target area.
However, Sedan teaches, formatting at least one target area. (Paragraph [0029] formats data for a target region to transfer to a display device. The formatting od image data includes padding data.………………. “[0029] The image is broken into 8 bit segments 10 in an embodiment from high order to low order, where each segment of a pixel is represented as 1 byte.  The last low order segment depending upon the number of bits in the image is padded with zero bits in the low order bit planes to make the last image a full 8 bit segment.  For example, if the image 5 is 9 bits, then the first segment is the first 8 high order bits of each pixel.  The second image includes the remaining 1 bit of the image, and 7 bits padded in the low order bits with zeroed bits to make a second 8 bit segment.  Another example, if the image 5 is 

	Lin and Sedan are analogous as they are from the field of image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin to have included an image formatter configured to perform formatting on at least one of the target area or the pre-processed non-target area as taught by Sedan for the proper/efficient transmission of data to the display device.

Regarding claims 5, 10, 15 and 20   Lin as modified by Sedan teaches, wherein the formatting comprises padding the at least one of the target area or the pre-processed non-target area with default data to satisfy a transmission specification adopted by the communication interface. (Sedan [0029] formats the image of target area by padding   with default data which are zeros, whether data bits are less than 8 bits to satisfy transmission specification adopted by its communication interface. ……………….“[0029] The image is broken into 8 bit segments 10 in an embodiment from high order to low order, where each segment of a pixel is represented as 1 byte.  The last low order segment depending upon the number of bits in the image is padded with zero bits in the low order bit planes to make the last image a full 8 bit segment.  For example, if the image 5 is 9 bits, then the first segment is the first 8 high order bits of each pixel.  The second image includes the remaining 1 bit of the image, and 7 bits padded in the low order bits with zeroed bits to make a second 8 bit segment.  Another 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616